Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY MODULE, AND BATTERY PACK AND VEHICLE COMPRISING THE SAME

Examiner: Adam Arciero	S.N. 15/738,376	Art Unit 1727		October 22, 2021

DETAILED ACTION
Applicant’s response filed on July 16, 2021 has been received.  Claims 1-20 are currently pending.  Claims 19-20 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kim ‘678 and Watanabe et al. on claims 1, 14-15 and 17 are maintained.
Claims 1, 14-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0107678 A1; herein referred to as Kim ‘678) in view of Watanabe et al. (US 2003/0162091 A1).
As to Claims 1, 14-15 and 17, Kim ‘678 discloses of a battery pack comprising a battery module that can be used for a vehicle, comprising a module cover formed of a pair of sides spaced from each other in a first direction and at least one open side 20 15 and configured to house a plurality of battery cells that face each other and are arranged side by side in a first direction (Fig. 2 and paragraph [0005]).  Kim ‘678 discloses of a battery module comprising a plurality of cells that are inserted into a case in the claimed second direction, and a pair of buffering members 71e,72e having at least one bent portion and extending on opposite outer sides of the battery cells 102 in the second direction in contact with said battery cells and the sides of the battery case (Fig. 2).  Kim ‘678 does not specifically disclose wherein the buffering members are leaf springs.
However, Watanabe et al. teaches of a battery module comprising elastic buffering members such as leaf springs 55 that are provided in contact with the sides of a plurality of battery cells 20 and the module cover 31 (Fig. 3C).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the leaf springs for the elastic buffering members of Kim ’678 because Watanabe et al. teaches that battery pack performance deterioration can prevented by reducing external vibrations (paragraph [0002]).  
As to Claim 19, Kim ‘678 discloses wherein the buffering members directly contact the sides of the module cover and the battery cells (Fig. 2).  However, Kim ‘678 does not specifically disclose wherein each battery cell comprises a battery case surrounding the electrode assembly and containing the electrolyte.
However, Watanabe et al. teaches wherein each battery cell 20 comprise a case that contains the battery components (electrode assembly and electrolyte) (Fig. 1 and paragraph [0035]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery cells of Kim ‘678 to comprise individual 

The claim rejections under 35 USC 103(a) as being unpatentable over Kim ‘678, Watanabe et al. and Yoshioka et al. on claims 2-8 and 12-13 are maintained.
Claims 2-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0107678 A1; herein referred to as Kim ‘678) in view of Watanabe et al. (US 2003/0162091 A1) as applied to claims 1, 14-15 and 17 above and in further view of Yoshioka et al. (JP 2013073918; as found in IDS dated 12/20/2017).
As to Claim 2, modified Kim ‘678 does not specifically disclose the claimed guide grooves.
However, Yoshioka et al. teaches wherein a plurality of guide grooves are formed in the bottom plate at opposite sides so as to engage and fit the battery cells in a sliding manner (paragraph [0042], claims 1-2, and Fig. 15).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the claimed guide grooves because Yoshioka et al. teaches that the battery cells can be housed in a case with a simple structure (Abstract).
As to Claim 3, Yoshioka et al. teaches of using grooves within the module cover to engage with the battery cells in a sliding manner (paragraph [0042] and Fig. 15).  It would have been obvious to one of ordinary skill in the art to provide grooves for allowing the buffering members of Kim ‘678 to also slidably engage with the battery 
As to Claims 4-8, Watanabe et al. teaches of a battery module comprising a leaf springs 55 that are provided in contact with the sides of a plurality of battery cells 20 and the module cover 31 (Fig. 3C).  Watanabe et al. further teaches of various configurations for the buffering members that can achieve the same effect.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to rearrange the leaf springs in the claimed manner because Watanabe et al. teaches that battery pack performance deterioration can prevented by reducing external vibrations (paragraph [0002]).  In addition, the courts have held that the claimed configuration of the leaf springs is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed leaf springs was significant.  See MPEP 2144.04, IV, B.
As to Claim 12, modified Kim ‘678 does not specifically disclose the features of claim 12.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct.  See MPEP 2144.04, IV, A.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the size of the buffering members in relation to the battery cells to read on the claimed proportion because Watanabe et al. teaches that battery pack performance deterioration can prevented by reducing external vibrations (paragraph [0002]).


The claim rejections under 35 USC 103(a) as being unpatentable over Kim ‘678, Watanabe et al., Yoshioka et al. and Kim ‘800 on claims 9-11 are maintained.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0107678 A1; herein referred to as Kim ‘678) in view of Watanabe et al. (US 2003/0162091 A1) and Yoshioka et al. (JP 2013073918; as found in IDS dated 12/20/2017) as applied to claims 1-8, 12-15 and 17 above and in further view of Kim et al. (KR 1020060060800; herein referred to as Kim ‘800 and as found in IDS dated 12/20/2017).
As to Claims 9-11, modified Kim ‘678 does not specifically disclose the claimed buffering members.
However, Kim ‘800 teaches of a battery pack, comprising a battery module that is used for powering a vehicle (Background Art).  Kim ‘800 further teaches of a pair of buffering members 50 composed of a leaf spring having a plurality of bent portions formed at upper, central and lower regions of the buffering member and located between one side of a battery cell at an outermost side in a first direction of the battery 30 (Fig. 1 and Written Description).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery pack of modified Kim ‘678 to comprise the claimed buffering members, because Kim ‘800 teaches that a battery module that has high durability and resilience can be provided (Abstract).  In addition, the courts have held that the claimed configuration of the leaf springs is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed leaf springs was significant.  See MPEP 2144.04, IV, B.

The claim rejections under 35 USC 103(a) as being unpatentable over Kim ‘678, and Kim ‘800 on claims 16 and 18 are maintained.
Claims 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0107678 A1; herein referred to as Kim ‘678) in view of Kim et al. (KR 1020060060800; herein referred to as Kim ‘800 and as found in IDS dated 12/20/2017).
As to Claims 16 and 18, Kim ‘678 discloses of a battery pack comprising a battery module that can be used for a vehicle, comprising a module cover formed of a pair of sides spaced from each other in a first direction and at least one open side 20 between the pair of sides 15 and configured to house a plurality of battery cells that face each other and are arranged side by side in a first direction (Fig. 2 and paragraph [0005]).  Kim ‘678 discloses of a battery module comprising a plurality of cells that are inserted into a case in the claimed second direction, and a pair of buffering members 71e,72e having at least one bent portion and extending on opposite outer sides of the battery cells 102 in the second direction in contact with said battery cells and the sides of the battery case (Fig. 2).  Kim ‘678 does not specifically disclose wherein the buffering members are leaf springs.
However, Kim ‘800 teaches of a battery pack, comprising a battery module that is used for powering a vehicle (Background Art).  Kim ‘800 further teaches of a pair of buffering members 50 composed of a leaf spring having a plurality of bent portions formed at upper, central and lower regions of the buffering member and located between one side of a battery cell at an outermost side in a first direction of the battery cells so that at least part of the buffering member is in contact with a battery cell and an outermost module cover 30 (Fig. 1 and Written Description).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the elastic buffering members of Kim ‘678 to comprise the claimed leaf springs, because Kim ‘800 teaches that a battery module that has high durability and resilience can be provided (Abstract).  
As to Claim 20, Kim ‘678 discloses wherein the buffering members directly contact the sides of the module cover and the battery cells (Fig. 2).  However, Kim ‘678 does not specifically disclose wherein each battery cell comprises a battery case surrounding the electrode assembly and containing the electrolyte.
However, Kim ‘800 teaches wherein the battery cells each comprise a case that houses the electrode assembly and electrolyte (Background Art and Fig. 1).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the .  

Response to Arguments
Applicant's arguments filed Remarks filed June 30, 2021 have been fully considered but they are not persuasive. 
Applicant’s principle arguments are:
a) It would not be obvious to modify the elastic members of Kim ‘678 with the leaf springs of Watanabe or Kim ‘800 because of their different locations with respect to the battery cells and battery case (claims 1 and 16).
b) Watanabe requires a press plate and therefore cannot be combined with Kim (claims 1 and 16).
	

In response to Applicant’s arguments, please consider the following comments:
a) The placement of the leaf springs taught by Watanabe are not relied on, however the concept of using leaf springs to reduce vibrations in the same manner as the elastic members used in Kim are relied upon.  The courts have held that one of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  See KSR, MREP 2143, I, D.  Applicant has not provided evidence to show that the teachings cannot be combined.
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727